
	

113 S526 IS: Rural Heritage Conservation Extension Act of 2013
U.S. Senate
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 526
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2013
			Mr. Baucus (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the special rule for contributions of qualified conservation
		  contributions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Heritage Conservation Extension
			 Act of 2013.
		2.Special rule for
			 contributions of qualified conservation contributions made permanent
			(a)In
			 general
				(1)IndividualsSubparagraph
			 (E) of section 170(b)(1) of the Internal Revenue Code of 1986, as amended by
			 the American Taxpayer Relief Act of 2012, is amended by striking clause
			 (vi).
				(2)CorporationsSubparagraph
			 (B) of section 170(b)(2) of such Code, as amended by the American Taxpayer
			 Relief Act of 2012, is amended by striking clause (iii).
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2013.
			3.Elimination of
			 charitable deduction for easements on golf courses
			(a)In
			 generalSection 170(h) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
				
					(7)Exception for
				easements for golf coursesFor purposes of this section, the term
				qualified conservation contribution shall not include any
				contribution of an easement for use on, or intended for use on, a golf
				course.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after the date of the enactment of this Act.
			
